DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to 35 USC 103 rejections of claims 1-15, 17-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of the amended language of "each blade cross- section along the length of each blade between the shaft shield and suction shield is symmetrically thicker near the leading edge on the suction and pressure sides" not being supported as originally filled.
The rejection is updated and made final necessitated by amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, 15, and 18:  "Each bladeThe specification does not describe this symmetry of the leading edge along the length of the cross section. It appears that figure 3C has a symmetric thickness near the leading edge on the suction and pressure sides on one cross section but not each cross section between the shaft shield and suction shield. With the curvature of the blades attaching to the shaft shield and suction shield it does not appear to be symmetrical along each blade cross section as shown in figure 2.
Regarding claim 2-14, 17 and 19-21: These claims depend off of a claim that fails to comply with the written description requirement therefore rendering these claims not supported as originally filled. 

Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(a), set forth in this Office action.
Regarding claim 1 and 15: the claim recites “wherein each blade cross- section along the length of each blade between the shaft shield and suction shield is symmetrically thicker near the leading edge on the suction and pressure sides.” This is considered allowable subject matter because each cross section along every length of the blade being symmetrical is not taught by prior art due to the curved profile of the blades in a centrifugal pump. 
Regarding claim 18: The adding of material to the blades cross section to where each cross section is symmetrical from the leading edge to trailing edges on both sides is considered allowable subject matter. The adding material and removing material to a base blade in the taper area as seen in figure 5 is taught by Brodersen US 5478200. Echverri US 1064840 teaches the taper material on the leading edge but not the taper material being symmetrical along the leading edge of the blade. Springer US 20180209447 does teach the bade structure of an airfoil blade being thicker on the leading edge and smaller on the trailing edge.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159.  The examiner can normally be reached on 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M./Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745